Title: [Diary entry: 9 July 1790]
From: Washington, George
To: 

Friday 9th. Exercised on Horse-back between 5 and 7 in the morning. A letter from Genl. Harmer, enclosing copies of former letters; and Sundry other papers, were put into my hands by the Secretary at War. By these it appears that the frequent hostilities of some Vagabond Indians, who it was supposed had a mind to establish themselves on the Scioto for the purpose of Robbing the Boats, and murdering the Passengers in their dissent or assent of the Ohio, had induced an Expedition composed of 120 effective men of the Regular Troops under his (Harmers) command, and 202 Militia (mounted on Horses) under that of Genl. Scott of the District of Kentucky. This force rendezvoused at the Mouth of Lime-stone on the 20 of April; and intended by a detour to fall on the Scioto high up: five Miles above the Mouth of paint Creek (which runs through the finest land in the world, & Surveyed for the Officers of the Virginia line) it accordingly struck the Scioto on the 25th, 50 Miles from its mouth. But the Militia, according to custom, getting tired, & short of Provisions, became clamorous to get home; & many of them would have gone off but for the influence of Genl. Scott; however, the March was continued and on the 27th. the Troops arrived at the Mouth of the Scioto where crossing the Ohio the Militia seperated for their respective homes & the regular Troops proceeded up to their head Quarters at Fort Washington. In this expedition little was done; a small party of 4 Indians was discovered—killed & Scalped and at another place some Bever traps & Skins were taken at an Indian Camp. The detour made was about 128 miles & had the Militia crossed to the East side of the Scioto it is supposed several parties of Indians would have been fallen in with. The Scioto is 65 Miles below the Mouth of Licking. Among the Enclosures with Genl. Harmers letter, were Captn. Harts report of the Navigations of Big beaver and the Cayahoga, and Country between; & of other waters: also Majr. Hamtrameks report of the distances &ca. from Post Vincennes on the Wabash to Detroit—Copies of which I desired to be furnished with. Many Visitors (male & female) this Afternoon to Mrs. Washington.